     Case 2:19-cv-01560-JAD-VCF Document 62 Filed 11/25/20 Page 1 of 2


 1   Crane M. Pomerantz, Esq.
     Nevada Bar No. 14103
 2   SKLAR WILLIAMS PLLC
     410 South Rampart Boulevard, Suite 350
 3   Las Vegas, Nevada 89145
     Telephone (702)360-6000
 4   Facsimile (702)360-0000
 5   Email: cpomerantz@sklar-law.com

 6   Attorneys for Defendants Vista Health and Dr. Mirza

 7                         IN THE UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9                                                           CASE NO: 2:19-cv-01560-JAD-VCF
      UNITED STATES OF AMERICA ex rel.
10    TALI ARIK, M.D.
11                         Plaintiff/Relator,
12
            vs.
13                                                            STIPULATION AND ORDER
      DVH HOSPITAL ALLIANCE, LLC, d/b/a
14    DESERT VIEW HOSPITAL; VALLEY
      HEALTH SYSTEM LLC, d/b/a THE VALLEY
15    HEALTH SYSTEM; UNIVERSAL HEALTH
      SERVICES, INC.; VISTA HEALTH MIRZA,
16    M.D. P.C. d/b/a VISTA HEALTH; and IRFAN
      MIRZA, M.D.
17
                           Defendants.
18

19
            Pursuant to Fed. R. Civ. P. 6(b)(1), and LR 6-1, Defendants Vista Health Mirza, M.D.
20
     P.C. d/b/a Vista Health and Irfan Mirza, M.D. (the “Defendants”), through undersigned counsel,
21
     and Plaintiff-Relator Tali Arik, M.D., through undersigned counsel, stipulate as follows
22
     regarding an extension of time for Defendant to file a responsive pleading to Plaintiff’s Second
23
     Amended Complaint (Dkt #53, filed November 10, 2020). Plaintiff-Relator and Defendants
24
     stipulate that the due date for Defendant’s response to Plaintiff’s Complaint be extended to
25
     December 15, 2020.
26
     ///
27
     ///
28

                                                    1
     Case 2:19-cv-01560-JAD-VCF Document 62 Filed 11/25/20 Page 2 of 2


 1          Defendants have requested and Plaintiff has agreed to the above extension to December

 2   15, 2020 so that counsel can fully assess and prepare an appropriate response to the Complaint.

 3   This is the first stipulation to extend the time to file a responsive pleading.

 4

 5               24th day of __________,
     Dated this _____         November 20____.
                                         20                             24th day of __________,
                                                            Dated this _____         November 20____.
                                                                                                20

 6   SKLAR WILLLIAMS PLLC                                   JESSE SBAIH & ASSOCIATES, LTD.
 7

 8   By:                                                    By:
            /s/ Crane M. Pomerantz
     ___________________________________                          /s/ Jesse M. Sbaih
                                                            __________________________________
 9   Crane M. Pomerantz Esq.                                Jesse M. Sbaih
     Nevada Bar No. 14103                                   Nevada Bar No. 7898
10   410 S. Rampart Blvd., Ste. 350                         Ines Olevic-Saleh
     Las Vegas, NV 89145                                    Nevada Bar #11431
11                                                          The District at Green Valley Ranch
     Attorneys for Defendants Vista Heath                   170 South Green Valley Parkway, Suite 280
12   and Dr. Mirza                                          Henderson, Nevada 89012
                                                                 Attorneys for Plaintiff
13

14
                                                    IT IS SO ORDERED:
15
                                                    ______________________________________
16                                                  UNITED STATES MAGISTRATE JUDGE
17                                                         11-25-2020
                                                    DATED: ________________
18

19
20

21

22

23

24

25

26

27

28

                                                        2
